DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2020 has been entered.
                                                       Status of claims
 	Claims 1, 4, 6-8, 15 and 18 as amended on 12/04/2020 are pending and under examination in the instant office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7, 15 and 18 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US 5,908,646 (Mayra-Makinen et al).
The cited US 5,908,646 (Mayra-Makinen et al) discloses a method for producing a butyric acid, wherein the method comprises step of fermenting a saccharide-Clostridium tyrobutyricum and the second strain is lactic acid bacterium Lactobacillus rhamnosus (see example 2, table 2; see also table 4). The table 4 demonstrates production of butyric acid by the co-culture. The “saccharide-containing substrate” is milk; and milk contains glucose in at least some amounts, as well as some additional carbon source such as acetate (being a byproduct of fermentation), nitrogen source (milk proteins) and minerals including at least some trace amounts of phosphorous and sulfur (from amino acids of milk proteins) and some trace minerals. 
Thus, the cited method of US 5,908,646 (Mayra-Makinen et al) is considered to anticipate the claimed method. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 7, 15 and 18 as amended remain/are rejected under 35 U.S.C. 103 as being unpatentable over Abbas (“Synergistic effects of probiotic microorganisms on the microbial production of butyrate in vitro”. McNair Scholars Research Journal. 2010, volume 2, issue 1, pages 103-113) and Dwidar et al (“Co-culture of a novel Bacillus strain with Clostridium tyrobutyricum ATCC 25755 to produce butyric acid from sucrose”. Biotechnology and Biofuels, 2013, 6:35, pages 1-10).

In particular, the cited reference by Abbas explicitly teaches that co-cultures of a butyrate-producer with a lactic acid producer on the same saccharide-containing substrate provides for increase in butyrate production (see entire document including abstract at lines 10-11; see page 111 at lines 3-4 from the bottom of the page). The “RCM” broth used for co-cultures in the method Abbas (see page 105) contains glucose in view of instant specification, see page 11, last paragraph).  The cited reference by Abbas describes and explicitly recognizes Clostridium sp. as butyric acid producing bacteria (page 111) and Lactobacillus and Bifidobacterium as lactic acid producing bacteria. Thus, as a whole, the cited reference by Abbas explicitly teaches the same concept as encompassed by the claimed method such as co-culturing of a representative of butyrate-producing bacteria including representative of Clostridium sp. with a representative of lactic acid producing bacteria including Lactobacillus sp. on the same saccharide-containing substrate including glucose as intended for increase in butyrate production by the co-culture. 
In particular, the cited reference by Dwidar discloses a method for producing butyric acid and/or a butyrate, wherein the method comprises step of fermenting a saccharide-containing substrate in the presence of 2 bacterial strains, wherein the first strain is a butyric acid bacterium represented by Clostridium tyrobutyricum ATCC 25755 and the second strain is lactic acid bacterium Bacillus sp. (figure 4A). The saccharide is Clostridium including specific strain Clostridium tyrobutyricum ATCC 25755 with a representative of lactic acid producing bacteria including Bacillus sp. on the same saccharide-containing substrate including sucrose and glucose as intended for increase in butyrate production by the co-culture.
Thus, although the cited reference by Abbas does not explicitly the use of Clostridium tyrobutyricum as a butyric acid producer in a co-culture of butyric acid producer and lactic acid producer, the cited Dwidar teaches the use Clostridium tyrobutyricum including strain ATCC 25755 as a butyric acid producer in a co-culture on the same saccharide of a butyric acid producer with a lactic acid producer for the benefit in increasing butyric acid production by the co-culture.  
Although the cited reference by Dwidar does not explicitly the use of representatives of Lactobacillus as a lactic acid producer in a co-culture of a butyric acid producer with a lactic acid producer, the cited Abbas teaches the use of representatives of Lactobacillus as a lactic acid producer in a co-culture on the same saccharide of butyric acid and lactic acid producers for increase in butyric acid production by the co-culture.
Clostridium tyrobutyricum strain as a butyric acid producer in the co-culture method of Abbas with a reasonable expectation of success in producing and increasing production of butyric acid from the saccharide substrate because Abbas clalry teaches that co-culture of a butyrate-producer with a lactic acid producer on the same saccharide substrate provides for increase in butyric acid production and because the use of Clostridium tyrobutyricum including claimed strain ATCC 25755 strain has been known and used as a butyrate producer alone and in co-culture combination with a lactic acid producer including Bacillus for provision and increase in butyrate production as taught and/or suggested by Dwidar. 
It would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to use various lactic acid producers including strains belonging to Lactobacillus and/or Bacillus in the co-culture method of Dwidar comprising the use of Clostridium tyrobutyricum as a butyrate producer with a reasonable expectation of success in increasing production of butyric acid from the saccharide substrate because the prior art teaches that co-culture of butyrate-producer and lactic acid producer on the same saccharide substrate provides for increase in butyric acid production (as explicitly taught by Abbas) and because the use of various lactic acid producers including Lactobacillus and/or Bacillus representatives in combination with a butyrate producer in co-culture on same saccharide have been known and used in the prior art for the benefit in increasing butyric acid production as taught and/or suggested by both Abbas and Dwidar. 
Lactobacillus or Bacillus as recited in claims, they both either alone or in combination teach and suggest the use of representatives of lactic-acid producing bacteria belonging to the same biological genus of Lactobacillus or Bacillus for the same benefit as to increase in butyric acid production as intended for the claimed method in a co-culture with butyrate producing bacteria.
	Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.

Claims 1, 4, 6-8, 15 and 18 as amended remain/are rejected under 35 U.S.C. 103 as being unpatentable over Abbas (“Synergistic effects of probiotic microorganisms on the microbial production of butyrate in vitro”. McNair Scholars Research Journal. 2010, volume 2, issue 1, pages 103-113) and Dwidar et al (“Co-culture of a novel Bacillus strain with Clostridium tyrobutyricum ATCC 25755 to produce butyric acid from sucrose”. Biotechnology and Biofuels, 2013, 6:35, pages 1-10) as applied to claims 1, 4, 6, 7, 15 and 18 above, and further in view of and US 9,200,297 (Chen et al).
The cited references by Abbas and by Dwidar recognize representatives of Clostridium sp. including Clostridium tyrobutyricum including strain ATCC 25755 as butyric acid bacteria and representatives of Lactobacillus and Bacillus as lactic acid bacteria. 
Clostridium tyrobutyricum strain DSM 27751 as a butyric acid bacteria. 
However, Clostridium tyrobutyricum strain ITRI04001 (DSM 27751) is known in the prior art as a butyric acid bacteria and/or as a butyric acid producing bacteria; for example: see US 9,200,297 at col. 3, lines 20-25; see col. 8, lines 4-14. The strain is cultured on various saccharides including glucose, fructose, etc for butyrate production (col. 7, lines 114-16). The cited US 9,200,297 also recognizes Clostridium tyrobutyricum strain ITRI04001 (DSM 27751) as a better butyrate producer than ATCC 25755 (col. 8, lines 4-14). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made to use Clostridium tyrobutyricum strain ITRI04001 (DSM 27751) as a butyric acid strain in the co-culture methods by Abbas and/or by Dwidar with a reasonable expectation of success in producing butyric acid because the prior art teaches that co-cultures of butyrate-producing representatives of Clostridium with a lactate-producing representatives of Lactobacillus and Bacillus provide for increase in butyrate production and because Clostridium tyrobutyricum strain ITRI04001 (DSM 27751) is known as a butyrate-producing representatives and/or as a relatively better butyrate-producing representative. 
	Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.
s 1, 4, 6-8, 15 and 18 as amended remain/are rejected under 35 U.S.C. 103 as being unpatentable over Abbas (“Synergistic effects of probiotic microorganisms on the microbial production of butyrate in vitro”. McNair Scholars Research Journal. 2010, volume 2, issue 1, pages 103-113), Dwidar et al (“Co-culture of a novel Bacillus strain with Clostridium tyrobutyricum ATCC 25755 to produce butyric acid from sucrose”. Biotechnology and Biofuels, 2013, 6:35, pages 1-10) and US 9,200,297 (Chen et al) as applied to claims 1, 4, 6-8, 15 and 18 above, and further in view of US 10,087,471 (Um et al) and US 10,428,358 (Mimitsuka et al).
The cited references by Abbas and by Dwidar teach that co-cultures of a butyrate-producing microorganism with a lactate-producing microorganism provides for increase in butyrate production as explained above. The cited references by Abbas and by Dwidar and US 9,200,297 (Chen et al) recognize representatives of Clostridium sp. including Clostridium tyrobutyricum including strains ATCC 25755 and DSM 27751 as butyric acid bacteria and representatives of Lactobacillus and Bacillus as lactic acid bacteria. The cited references are silent about particular biological species of biological genera Lactobacillus and Bacillus as lactic acid bacteria. 
However, the prior art, for example: US 10,087,471 (Um et al), teaches and suggests the use of various representatives of genera of Lactobacillus, Lactococcus, Bacillus and Clostridium including Clostridium tyrobutyricum (col. 8, lines 45-62) including strain ATCC 25755 (col. 12, line 60) alone or in combination (col. 8, line 45) in fermentations on saccharide substrates including monosaccharides such as glucose and disaccharides such as cellobiose (col. 7, lines 2-5) for production of various chemicals including butyric acid (col. 9, line 2).
Lactobacillus, Lactococcus, Bacillus and Sporolactobacillus as lactic acid bacteria. For example: US 10,428,358 (Mimitsuka et al) teaches and suggests the use of Lactobacillus casei, Lactobacillus rhamnosus, Lactobacillus delbrueckii, Lactobacillus plantarum, Lactobacillus paracasei, and Sporolactobacillus inulinus (col. 18, lines 15-37) as lactic acid bacteria capable for fermentations on various saccharide substrates including glucose, sucrose, and molasses (col.17, lines 10-12). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made to modify methods of  Abbas and/or of Dwidar by using various representatives of lactic acid producers of biological genera and species of Lactobacillus, Lactococcus, Bacillus and/or Sporolactobacillus in a combination with a butyric acid producer Clostridium with a reasonable expectation of success in producing butyric acid because prior art teaches that co-cultures of a butyrate-producing microorganism with a lactate-producing microorganism provides for increase in butyrate production and because various representatives of genera of Lactobacillus, Lactococcus, Bacillus and Sporolactobacillus as lactic acid producing bacteria including species Lactobacillus casei, Lactobacillus rhamnosus, Lactobacillus delbrueckii, Lactobacillus plantarum, Lactobacillus paracasei, and Sporolactobacillus inulinus have been taught and/or suggested alone or in combination with representatives of Clostridium as a butyric acid bacteria in fermentations on various saccharide substrates for production of various chemicals including butyric acid. 
	Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant's arguments filed on 12/04/2020 and contents of Declaration by Chiang-Hsiung Tong filed on 12/04/2020 have been fully considered but they are not found persuasive.
	(Notes: Deposit requirement with regard to the claimed strain DSM 27751 has been met in papers filed on 6/22/2020 and 7/02/2020.)
With regard to claim rejection under 35 USC § 103 Applicants’ main argument is that the combination of cited references does not teach and suggest the technical feature of the claimed invention that is a co-culture of the claimed biological species of Clostridium tyrobutyricum with the claimed biological species of Lactobacillus casei, Lactobacillus rhamnosus, Lactobacillus delbrueckii, Lactobacillus paracasei, and Sporolactobacillus inulinus for increase in butyric acid yield (response pages 5-7). Applicant also argued that the specification examples 2-4, 6, 8, 12, 14 and 17 and the contents of Declaration by Chiang-Hsiung Tong filed on 12/04/2020 demonstrate increase in yield of butyric acid by co-cultures as claimed (response page 7).
 First, the argument is not found persuasive because the method as claimed is only intended for production of butyric acid as recited in the preamble of the claim 1 but the claimed method itself comprises only one active step of co-culturing or fermenting 2 representatives of the claimed biological species; and there is no active step of producing, collecting and/or measuring butyric acid yield as argued. 
specific strains of the claimed biological species of Clostridium tyrobutyricum and biological species of Lactobacillus. As it is admitted by Applicants and as known to PHOSITA different strains have different physiological properties (response page 8). The effect in increase of butyric acid production is provided by co-culture of specific strains such as co-culture of DSM 27751 or DSM 25755 with other specific strains of Lactobacillus, Bacillus, etc. from the ATCC and the NRRL collections. Moreover, some Lactobacillus including representatives of the claimed Lactobacillus rhamnosus are inhibitory to the other bacteria including Clostridium tyrobutyricum as evidenced by US 5,908,646 (Mayra-Makinen et al); for example: see table 2 and 4.
It is well recognized that the scope of the showing must be commensurate with the scope of claims to consider evidence probative of unexpected results, for example. In re Dill, 202 USPQ 805 (CCPA, 1979), In re Lindner 173 USPQ 356 (CCPA 1972), In re Hyson, 172 USPQ 399 (CCPA 1972), In re Boesch, 205 USPQ 215, (CCPA 1980), In re Grasselli, 218 USPQ 769 (Fed. Cir. 1983), In re Clemens, 206 USPQ 289 (CCPA 1980).  The evidence necessary to overcome a prima facie case of obviousness must not only be clear and convincing, but must also be commensurate in scope with the claimed subject matter.  The allegation that limited data is sufficient to establish the existence of synergism from other such ingredients is without merit.  It is well recognized that synergism is a highly unpredictable result that is very dependent on the specific components used. Thus, any combination for which synergism is not clearly established would be properly rejected because non-obviousness would not have been established.

No claims are allowed in the instant office action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914.  The examiner can normally be reached on Monday-Friday: 8.30am-5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
Vera Afremova
May 28, 2021
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653